Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about July 24, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him with the Office of Children and Family Services for. a period of 18 months, unanimously affirmed, without costs.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The testimony of the victim as to appellant’s conduct throughout this incident warrants the conclusion that appellant intended to aid his companion in taking the victim’s property (see Matter of Juan J., 81 NY2d 739, 740-741 [1992]; People v Mendez, 34 AD3d 697, 698-699 [2006]). While appellant’s anger over a prior incident may have contributed to the targeting of this victim, the evidence demonstrates that appellant intended to take part in a robbery and not merely to menace or intimidate the victim (see People v Stewart, 57 AD3d 301 [2008]). Concur—Tom, J.P., Mazzarelli, Nardelli, Catterson and Moskowitz, JJ.